internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-114306-10 director ------------------- taxpayer's name taxpayer's address taxpayer's identification no date of conference ---------------------------------------------- ---------------------------------------- ------------------------------ ---------------- ---------------------- legend bonds borrower indenture issuer state trustee -------------------------------------------------------------------------------- ------------------------------- ---------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------- ---------------------------------------------- ------------ -------------------------------------------------------------------------------- ----------------------------------------- tam-114306-10 ------------------- ------- date year issue whether the entrance fees collected by borrower are properly characterized as replacement_proceeds within the meaning of sec_148 of the internal_revenue_code the code and sec_1_148-1 of the income_tax regulations conclusion the entrance fees collected by borrower are not properly characterized as replacement_proceeds within the meaning of sec_148 of the code and sec_1_148-1 of the income_tax regulations because the bondholders have no reasonable assurance that the fees will be available to pay debt service on the bonds facts on date issuer issued its bonds and loaned the proceeds of such bonds to borrower an organization described in sec_501 of the code borrower used the proceeds of the bonds to expand its retirement community facility the facility and to refund a prior series of tax-exempt_bonds which were used to construct the initial facility prior to occupying a unit of the facility residents are required to remit to borrower an entrance fee borrower is not required to refund the resident’s entrance fee or the applicable_percentage thereof until a resident has left the facility and the vacated unit is re-occupied by a new resident who has paid an entrance fee in rare cases borrower may decide in its sole discretion to refund an entrance fee without these conditions having been met upon a resident’s demonstration of a hardship borrower is not required to hold the entrance fees collected from its residents in trust for the residents on the contrary pursuant to borrower’s agreements with its residents borrower may invest the entrance fees or otherwise use these amounts for its own purposes pursuant to the indenture and related documents executed in connection with the issuance of the bonds borrower granted trustee a first priority security_interest in its revenues including the entrance fees and certain other collateral not presently at issue this security_interest was recorded via the filing of one or more financing statements under the state uniform commercial code tam-114306-10 trustee has not taken physical possession of nor does it control the entrance fees which are commingled with borrower’s other cash however pursuant to its security_interest filing trustee has the ability to take possession of the entrance fees and other commingled moneys to perfect its security_interest until possession is taken borrower has unrestricted use of the entrance fees including use of such fees to pay other creditors the amount of cash in borrower’s accounts varies with the occupancy of the facility borrower uses its cash including the entrance fees to cover operating deficits the replacement of its facilities and other capital needs at the end of year the amount of cash that borrower had invested was approximately one half of the total amount of entrance fee revenue borrower had received as of the end of year law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or of the previous sentence sec_148 defines the term higher_yielding_investments as any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_1_148-0 provides that sec_148 was enacted to minimize the arbitrage benefits from investing gross_proceeds of tax-exempt_bonds in higher_yielding_investments and to remove the arbitrage incentives to issue more bonds to issue bonds earlier or to leave bonds outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes for which the bonds were issued to accomplish these purposes sec_148 restricts the direct and indirect investment of bond proceeds in higher_yielding_investments and requires that certain earnings on higher_yielding_investments be rebated to the united_states violation of these provisions causes the bonds in the issue to become arbitrage_bonds the interest on which is not excludable from the gross_income of the owners under sec_103 the regulations in sec_1_148-1 through sec_1_148-11 apply in a manner consistent with these purposes tam-114306-10 sec_1_148-1 provides that in general amounts are replacement_proceeds of an issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date the mere availability or preliminary earmarking of amounts for a governmental purpose however does not in itself establish a sufficient nexus to cause those amounts to be replacement_proceeds replacement_proceeds include but are not limited to sinking funds pledged funds and other replacement_proceeds to the extent that those funds or amounts are held by or derived from a substantial beneficiary of the issue a substantial beneficiary of an issue includes the issuer and any related_party to the issuer and if the issuer is not a state the state in which the issuer is located a person is not a substantial beneficiary of an issue solely because it is a guarantor under a qualified guarantee a sinking_fund includes a debt service fund redemption fund reserve fund replacement fund or any similar fund to the extent reasonably expected to be used directly or indirectly to pay principal or interest on the issue a pledged fund is any amount that is directly or indirectly pledged to pay principal or interest on the issue a pledge need not be cast in any particular form but in substance must provide reasonable assurance that the amount will be available to pay principal or interest on the issue even if the issuer encounters financial difficulties a pledge to a guarantor of an issue is an indirect pledge to secure payment of principal or interest on the issue revrul_78_348 1978_2_cb_95 provides that for purposes of determining whether certain collateral constitutes replacement_proceeds a pledge of collateral need not be cast in a particular legal form thus for example the bondholders need not take actual or constructive possession of the collateral however there must be a reasonable assurance that the collateral will be available if needed to pay debt service even if the issuer encounters financial difficulties thus for example an arrangement will not have the effect of a pledge of collateral if the issuer has discretion to defeat the pledge merely by liquidating the collateral and disposing of the proceeds in the present case borrower pledged all of its revenues including the entrance fees as security for the bonds therefore a nexus exists between the entrance fees and the bonds however the pledge does not provide reasonable assurance that the entrance fees will be available to pay debt service on the bonds in the event borrower encounters financial difficulties and there are no other facts such as provisions in the indenture or other financing documents such as financial covenants that require the maintenance of certain asset levels from which such reasonable assurance can be inferred borrower has commingled all of its revenues in its accounts borrower is not limited in its ability to spend these moneys additionally at the end of year borrower’s investment balance was approximately one-half of its collected entrance fee revenues although there are no facts regarding the level of cash in borrower’s checking account during year it is reasonable to conclude that borrower would only have transferred tam-114306-10 cash from its investments to its checking account to the extent necessary to cover its immediately anticipated operating_expenses thus borrower spent a substantial portion of its cash including the entrance fees after the bonds were issued and continues to expect to spend its cash as necessary on future expenditures both without any interference by trustee borrower’s creditors or the residents thus it is reasonable to conclude that in the absence of further action by trustee the moneys could and would be dissipated to cover operating shortfalls and to finance other items prior to any payment to the bondholders there are also no facts to suggest that borrower’s level of cash when the bonds were issued was such that bondholders considering the nature of the facility and borrower’s level of operating_expenses could have reasonably relied on this level being maintained while the bonds were outstanding consequently even though there is a nexus between the entrance fees and other revenues and the bonds there is no reasonable assurance that the entrance fees will be available to pay debt service on the bonds in the event borrower encounters financial difficulties therefore the entrance fees are not properly characterized as replacement_proceeds caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
